DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

A preliminary amendment was received concurrent with the filing of the present application on 05 September 2018.  By this amendment, Claims 3-9 and 13-17 have been amended.  No claims have been added or canceled.  Claims 1-18 are currently pending in the present application.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 05 September 2017. It is noted, however, that applicant has not filed a certified copy of the SG 10201707194T application as required by 37 CFR 1.55.

Drawings

Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 450 (see paragraphs 0061 and 0066).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 440 (see Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to because they include informalities.  In Figure 1A, step 108, the verb “Performing” is not in parallel structure with the other steps in the flow chart and should read “Perform”.  In Figure 2, the quality of the drawing is poor and is blurry and difficult to read, and some text is illegible.  In Figure 3, it appears that steps 310 and 312 should be depicted as a decision block and branches.  In Figure 3, step 314, the phrase “put this finger of the terminal” is grammatically unclear.  In Figure 3, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0032, lines 4-5, the phrase “is aware of which template to be sent” appears to be missing a verb or other critical language, and in line 5, it appears that an article 
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

Claims 3 and 17 are objected to because of the following informalities:  
In Claim 3, line 2, “to determining” should read “to determine”.
In Claim 17, line 4, the comma after “wherein” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claims 3 and 13 each broadly recite determining a filter based on the device information and applying the filter to a master template.  The only mentions of a filter in the specification are in paragraphs 0037 and 0046.  Paragraph 0046 only describes determining a filter in the same terms as used in the claims.  Paragraph 0037 provides general mentions of 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the authentication circuit configured to determine processing instructions based on the device information and applying the processing instructions” in lines 2-3.  The phrase “the authentication circuit configured to determine” appears to be missing a verb or other critical language and is grammatically unclear.  
Claim 9 recites “if authorization is rejected” in line 3; however, while Claim 1 recites authentication, there is no authorization recited in the claims.  This ambiguity or omission renders the claim indefinite.
Claim 10 is rejected due to its dependence on rejected Claim 9.
Claim 17 recites “wherein a request for a personal identification number is issued responsive to rejection of authorization; and wherein a new template is stored” in lines 2-4.  First, it is not clear whether the issuing and storing are intended to be positive steps included in the claimed method.  Further, while Claim 11 recites authentication, there is no authorization recited in the claims.  These ambiguities and omissions render the claim indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thieme et al, US Patent 8930276.
In reference to Claim 1, Thieme discloses an input device that includes a fingerprint information circuit that provides fingerprint information of a user (Figures 1-3, 7, and 8, scanning device 102); a device information determination circuit that determines device information related to the input device and a template information determination circuit that determines template information based on the device information (see Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier); and an authentication circuit that performs authentication of the user based on the fingerprint and template information (Figures 7 and 8; column 6, line 61-column 7, line 2, template comparison performed; column 7, lines 24-25, validation using template).
In reference to Claim 2, Thieme further discloses determining the template information from a database (Figure 7, template database 113).
In reference to Claim 3, Thieme further discloses determining and applying a filter to a master template (column 6, lines 46-60, image is filtered).
In reference to Claims 4 and 5, Thieme further discloses an identifier or average gray level (see column 5, lines 51-63).
In reference to Claims 6 and 7, Thieme further discloses a touch sensor or a swipe sensor (Figures 1-3, 7, and 8, scanning device 102).

In reference to Claims 9 and 10, Thieme further discloses requesting a personal identification number and storing a new template (see column 1, lines 31-35, PIN; column 6, line 41-column 7, line 2).

Claims 11-17 are directed to methods corresponding to the functionality of the devices of Claims 1-5 and 8-10, and are rejected by a similar rationale, mutatis mutandis.
Claim 18 is directed to a software implementation of the method of Claim 11, and is rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angelo et al, US Patent 6182892, discloses a smart card using fingerprint templates.
Reisman et al, US Patent 7142699, discloses a method for matching fingerprints using filtering templates.
Levy, US Patent 7606790, discloses a system using a master biometric to determine multiple templates using filters.
Slaby et al, US Patent 9245165, discloses systems for fingerprint authentication using touch or swipe sensors.
LaCous et al, US Patent 9646146, discloses a system for capturing fingerprint data using touch or swipe input.
Griffin et al, US Patent 10142333, discloses a system using a biometric reference template.
Jin et al, US Patent 10248954, discloses a system that verifies templates based on average gray values.
Weber, US Patent 10282532, discloses a system for storing fingerprint templates using touch or swipe sensors.
Lin, US Patent 10659230, discloses a system using biometric feature templates.
Champagne et al, US Patent Application Publication 2008/0049987, discloses a fingerprint recognition system that includes filtering templates.
Kim et al, US Patent Application Publication 2008/0123909, discloses a method that includes transforming fingerprint templates.
Wu, US Patent Application Publication 2020/0311451, discloses a method that includes filtering fingerprint templates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492